IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DAVID STEPHEN MIDDLETON,                              No. 85637
                  Petitioner,
                  vs.
                  THE SECOND JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                  WASHOE; AND THE HONORABLE
                                                                     HUE
                  DAVID A. HARDY, DISTRICT JUDGE,                     DEC i 8 2022
                  Respondents,                                              A. BF.OWN
                                                                                 E COUR1
                  and
                  WILLIAM REUBART, WARDEN; AND                              CLERK

                  AARON D. FORD, ATTORNEY
                  GENERAL OF NEVADA,
                  Real Parties in Interest.




                                       ORDER DENYING PETITION
                             This original petition for a writ of mandamus challenges a
                  district court order denying a motion to withdraw exhibits for forensic
                  testing.
                             A writ of mandamus is available to control the performance of
                  an act that the law requires as a duty resulting from an office, trust, or
                  station, NRS 34.160, or to control a manifest abuse or arbitrary or
                  capricious exercise of discretion, Round Hill Gen. Improvement Dist. u.
                  Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). The writ will not




SUPREME COURT
      OF
    NEVADA


10) I947A Ale*m
                issue if the petitioner has a plain, speedy, and adequate remedy in the
                ordinary course of law. NRS 34.170. Despite a remedy, this court may
                nevertheless consider the writ petition "in the interest of judicial economy
                and in order to control a manifest abuse or capricious exercise of discretion."
                Brown v. Eighth Judicial Dist. Court, 133 Nev. 916, 919, 415 P.3d 7, 10
                (2017).   Petitions for extraordinary writs are addressed to the sound
                discretion of this court, see State ex rel. Dep't of Transp. v. Thompson, 99
                Nev. 358, 360, 662 P.2d 1338, 1339 (1983), and the petitioner must
                demonstrate that relief is warranted, Pan v. Eighth Judicial Dist. Court,
                120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            We have considered the petition and are not satisfied that our
                intervention by way of extraordinary writ is warranted. Middleton filed the
                motion to withdraw exhibits over two years after he filed the notice of
                appeal from the district court's order denying his postconviction habeas
                petition. The motion sought to develop evidence related to a claim in the
                postconviction petition. Therefore, the district court's conclusion that it
                lacked jurisdiction to consider Middleton's motion did not constitute a
                manifest abuse or capricious exercise of its discretion. See Mack-Manley v.
                Manley, 122 Nev. 849, 855, 138 P.3d 525, 529 _(2006) (providing that the
                filing of a timely notice of appeal divests the district court of jurisdiction to
                act in the matter). In addition, while he did not make the showing required
                to obtain a limited remand, Middleton had an adequate legal process to seek
                it. See NRAP 12A (providing process to seek remand to the district court




SUPREME COURT
         OF
      NEVADA
                                                       2
(0) I 947A
                when the district court denies motion for lack of jurisdiction but indicates it
                would grant motion or that motion raises substantial issue). Accordingly,
                we
                              ORDER the petition DENIED.'



                      ofAi?                                                               J.
                Parraguirre                                 Hardesty


                                              J.                                          J.
                Stiglich                                    Cadish


                                              J.                                          J.
                                                            Herndon




                cc:     Hon. David A. Hardy, District Judge
                        Federal Public Defender/Las Vegas
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




                      lAs we have affirmed the district court's order denying Middleton's
                postconviction habeas petition, see Middleton v. State, No. 81217 (Dec. 2,
                2022) (Order of Affirmance), we deny his motion to consolidate as moot.

                       The Honorable Abbi Silver having retired, this matter was decided by
                a six-justice court.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A